IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-87,091-01


                        EX PARTE LACI MARIE BOYKEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 114-1161-15-A IN THE 114TH DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized criminal activity and sentenced to ten years’ imprisonment. She did not appeal her

conviction.

        Applicant contends that trial counsel rendered her plea involuntary because he failed to

advise her that she would not be eligible for parole until she served one half of her sentence.

        The trial court has determined that counsel’s conduct was deficient and Applicant was
                                                                                                  2

prejudiced. Relief is granted. The judgment in cause number 114-1161-15-A in the 114th District

Court of Smith County is set aside, and Applicant is remanded to the custody of the Sheriff of Smith

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:     November 15, 2017
Do not publish